Exhibit 10.14.4

AMENDMENT NO. 3

 

 

                This Amendment No. 3 dated as of January 27, 2005 (“Amendment”)
is among Schweitzer-Mauduit International, Inc., a Delaware corporation
(“Company”), Schweitzer-Mauduit France S.A.R.L., a French corporation (“SARL”,
together with the Company, the “Borrowers”), the banks party hereto (“Banks”)
and Société Générale, as agent for the Banks (“Agent”).

 

INTRODUCTION

 

                A.            The Borrowers, the Banks and the Agent are party
to the Credit Agreement dated as of January 31, 2002, as amended by Amendment
No. 1 dated as of January 30, 2003 and Amendment No. 2 dated as of January 29,
2004 (the “Credit Agreement”).

 

                B.            The Borrowers have requested that the Banks agree
to (1) extend the Maturity Date of the Tranche A Commitments under the Credit
Agreement from January 27, 2005 to January 26, 2006, (2) increase the aggregate
amount of the Tranche A2 Commitments and reduce the aggregate amount of the
Tranche A1 Commitments and (3) make certain other amendments to the Credit
Agreement.

 

                THEREFORE, the Borrowers, the Agent and the Banks hereby agree
as follows:

 

Section 1.      Definitions; References.  Unless otherwise defined in this
Amendment, terms used in this Amendment that are defined in the Credit Agreement
shall have the meanings assigned to such terms in the Credit Agreement.

Section 2.      Amendments.  Upon the satisfaction of the conditions precedent
set forth in Section 4 below, Section 1.01 of the Credit Agreement is hereby
amended as follows:

(a)           by deleting the date “January 27, 2005” in the definition of
“Maturity Date” and replacing it with the date “January 26, 2006”; and

(b)           by amending the definition of “Liquid Investments” by amending in
its entirety subsection (e) in as follows:

“(e) with respect to investments of amounts arising from or used in the conduct
of such Person’s business in Brazil, Indonesia and the Philippines, bank debt
securities issued by the following banks:  Banco ABN AMRO Real S.A., Banco do
Brasil S.A., Banco Itau S.A., Banco Safra S.A., HSBC Bank Brasil S.A. Banco
Multiplo, Standard Chartered Bank, Pan Indonesia Bank, Bank of the Philippine
Islands or Equitable PCI Bank; provided that (i) such bank receives a long-term
foreign currency senior debt rating from either Standard & Poor’s Ratings Group
or Moody’s Investors Service and such rating is equal to or higher than B- (or
the then equivalent) (provided that (A) if the ratings established or deemed to
have been established by Standard & Poor’s Ratings Group and Moody’s Investors
Service for such bank shall differ, the lower of the two ratings shall apply and
(B) if neither Standard & Poor’s Ratings Group nor Moody’s Investors Service
shall have in effect a long-term foreign currency senior debt rating for such
bank, then Moody’s Investor Services’s long-term foreign currency deposit
rating, if any, shall be substituted therefor); (ii) the aggregate of such
investments may not exceed $10,000,000 (or the Dollar Equivalent thereof);
provided that the aggregate of such investments may not exceed $5,000,000 (or
the Dollar Equivalent thereof) in either Indonesia or the Philippines; and (iii)
such investments may be terminated without premium or penalty within three
Business Days.”

Section 3.       Increase of the Tranche A2 Commitments; Reduction of the
Tranche A1 Commitments.  As of the effective date of this Amendment, the
aggregate Tranche A2 Commitments shall be increased from

 

--------------------------------------------------------------------------------


 

$10,000,000 to $15,000,000 and the Tranche A1 Commitments shall be reduced from
€12,000,000 to €8,000,000.  Upon the effectiveness of this Agreement pursuant to
Section 5 below, each Lender’s Tranche A1 Commitment and Tranche A2 Commitment
shall be the Tranche A1 Commitment and Tranche A2 Commitment set forth on the
attached Schedule 1.  With respect to such reduction of the Tranche A1
Commitments, the Agent and the Banks waive any requirement pursuant to Section
2.04 that (a) the Borrowers provide at least fifteen Business Days’ irrevocable
written notice to the Agent to terminate in whole or reduce ratably in part the
unused portion of the Commitments or (b) any partial reduction of the
Commitments shall be in the minimum aggregate amount of €5,000,0000 or an
integral multiple of €1,000,0000 in excess thereof.  This waiver is limited to
the extent described herein and shall not be construed to be a consent to or a
waiver of any other actions required by the Credit Agreement or any other Credit
Document.  The reduction of the Tranche A1 Commitments pursuant to this
Amendment shall be permanent, with no obligation of the Banks to reinstate such
Commitments.  The commitment fees provided for in Section 2.03 of the Credit
Agreement shall hereafter be computed on the basis of the Tranche A1 Commitments
or Tranche A2 Commitments, as so increased or reduced, as the case may be.

Section 4.       Representations and Warranties.  The Borrowers represent and
warrant to the Agent and the Banks as of the date hereof:

(a)           Any representations and warranties set forth in the Credit
Agreement and in the other Credit Documents (other than those made as of a
specific date) are true and correct in all material respects;

(b)           (i) The execution, delivery and performance of this Amendment are
within the corporate power and authority of the Borrowers and have or will have
been duly authorized by appropriate proceedings and (ii) this Amendment
constitutes a legal, valid, and binding obligation of the Borrowers enforceable
in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the rights of
creditors generally and general principles of equity; and

(c)           No Default or Event of Default has occurred and is continuing.

Section 5.       Effectiveness.  This Amendment shall become effective and the
Credit Agreement shall be amended as provided in Section 2 of this Amendment
when (a) the Agent shall have received this Amendment duly and validly executed
by the Borrowers, the Agent and the Banks and (b) the Borrower shall have paid
to the Agent for the ratable benefit of the Banks an amendment fee equal to
0.03% of the aggregate Commitments after giving effect to this Amendment.

Section 6.       Reaffirmation of Guaranty.  The Company hereby reaffirms its
obligations under Article VIII of the Credit Agreement and agrees to remain
liable for the repayment of the Guaranteed Obligations (as defined therein), as
such Guaranteed Obligations have been amended hereby.

Section 7.       Choice of Law.  This Amendment shall be governed by and
interpreted in accordance with the laws of the State of New York, without giving
effect to the conflict of laws principles thereof.

Section 8.       Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original.

--------------------------------------------------------------------------------


 

EXECUTED as of the date first set forth above.

 

 

BORROWERS:

 

 

 

 

SCHWEITZER-MAUDUIT INTERNATIONAL, INC.

 

 

 

 

By:  

/s/   WAYNE H. DEITRICH

 

 

        Wayne H. Deitrich

 

 

        Chairman and Chief Executive Officer

 

 

 

 

SCHWEITZER-MAUDUIT FRANCE S.A.R.L.

 

 

 

 

By:  

/s/   JEAN-PIERRE LE HETET

 

 

        Jean-Pierre Le Hetet

 

 

        Gerant (Manager)

 

 

 

 

AGENT:

 

 

 

 

SOCIETE GENERALE

 

 

 

 

By:  

/s/   MARC POUGET-ABADIE

 

 

        Marc Pouget-Abadie

 

 

        Director

 

 

 

 

BANKS:

 

 

 

 

SOCIETE GENERALE

 

 

 

 

By:  

/s/   MARC POUGET-ABADIE

 

 

        Marc Pouget-Abadie

 

 

        Director

 

 

 

 

BANQUE DE CHINE PARIS

 

 

 

 

By:  

/s/   M THEZE PIERRE

 

 

        M. Theze Pierre

 

 

        Co-Head of Corporate Banking Department

 

 

 

 

NATEXIS BANQUE POPULAIRES

 

 

 

 

By:  

/s/   HERVE MASSIAS

 

 

        Herve Massias

 

 

        Director Region Bretagne

 

 

 

 

By:  

/s/   HERVE BACHELOT

 

 

        Herve Bachelot

 

 

        Charge d’Affaires

 

 

 

 

 

BNP - PARIBAS

 

 

 

 

By:  

/s/   JEAN-EUDES BLEHER

 

 

        Jean-Eudes Bleher

 

 

        Responsible Role Risque

 

--------------------------------------------------------------------------------


 

 

By:  

/s/   NOSEF SAROURAULT

 

 

        Nosef Sarourault

 

 

        Responsible Commercial

 

 

 

 

CAISSE REGIONALE DE CREDIT

 

AGRICOLE MUTUEL DU FINISTERE

 

 

 

 

By:  

/s/   BERTRAUD ESPINASSOUS

 

 

        Bertrand Espinassous

 

 

        Director Agence Grands Entreprises

 

 

 

 

SUNTRUST BANK

 

 

 

 

By:  

/s/   BRADLEY J STAPLES

 

 

        Bradley J. Staples

 

 

        Director

 

 

 

 

CREDIT LYONNAIS

 

 

 

 

By:  

/s/   ERIC CORBISHER

 

 

        Eric Corbisher

 

 

        Director Regional Enterprises

 

 

 

 

CREDIT COMMERCIAL DE FRANCE

 

 

 

 

By:  

/s/   DE VASSELOT

 

 

        De Vasselot

 

 

        Branch Manager

 

--------------------------------------------------------------------------------